Citation Nr: 0328317	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-08 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for pes planus, 
currently evaluated as 10 percent disabling.  

ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from January 1955 to January 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


REMAND

The veteran claims that his service-connected pes planus is 
more severely disabling than reflected in the currently 
assigned 10 percent evaluation.  Before the Board can 
adjudicate this claim, however, additional action by the RO 
is necessary.  

The record shows that the veteran was last afforded a VA 
compensation examination to evaluate his foot disability in 
July 2001.  The veteran has subsequently contended that this 
disability has worsened, and that the VA hospital has 
assigned a wheelchair for his use due to this disability.  
Therefore, the veteran should be afforded a VA examination to 
determine the current nature and severity of his bilateral 
pes planus.  See Talley v. Brown, 6  Vet. App. 72, 74 (1993) 
(holding that the VA has a duty to assist the veteran in the 
development of facts pertinent to his claim, which includes 
conducting a thorough and contemporaneous medical examination 
of the veteran); Snuffer v. Gober, 10 Vet. App. 400 (1997) 
(holding that the veteran was entitled to a new examination 
after a two year period between the last VA examination and 
the veteran's contention that his disability had increased in 
severity).  

Also, the record reflects that the veteran is receiving 
Social Security Administration (SSA) benefits.  However, it 
is not clear whether the benefits are for disability.  The RO 
should, therefore, request that the veteran indicate whether 
he is receiving disability benefits from the SSA.  If the 
veteran responds in the affirmative, the RO should make 
arrangements to obtain those records on remand.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for pes planus 
since July 2001; including records 
showing that VA has assigned a wheelchair 
for the veteran's use.  After securing 
the necessary release(s), the RO should 
attempt to obtain these records.

2.  Ask the veteran whether he receives 
SSA disability benefits.  If he does, 
make the necessary arrangements to obtain 
a copy of any SSA decision granting 
disability benefits to the veteran and 
copies of all supporting documentation.

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and extent of 
disability from his service-connected 
bilateral pes planus.  In particular, the 
examiner should state whether the 
veteran's bilateral pes planus is 
manifested by the following:  (a) 
objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, 
swelling on use, or characteristic 
callosities; or (b) marked pronation, 
extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and 
severe spasm of the tendo Achilles on 
manipulation, none of which can be 
improved by orthopedic shoes or 
appliances.  The examination report 
should include the complete rationale for 
all opinions expressed.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§ 3.655 (2003).

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  Stegall v. West, 11 Vet. App. 
268 (1998).  For example, the RO should 
then review the examination report to 
ensure that it is in complete compliance 
with this remand.  If deficient in any 
manner, the RO must implement corrective 
procedures at once.  Any further action 
to comply with the notice and duty to 
assist provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L.  No. 106-
475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002)], 
which is deemed necessary should be 
accomplished.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The veteran should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran  has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



